OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200,Winston Salem, North Carolina (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:March 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Piedmont Investment Trust By (Signature and Title)* /s/ David B. Gilbert David B. Gilbert, President Date July22, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Piedmont Select Equity Fund For shareholder meetings held from July 1, 2013 through June 30, 2014 INVESTMENT COMPANY REPORT W. P. CAREY INC. Security 92936U109 Meeting Type Annual Ticker Symbol WPC Meeting Date 11-Jul-2013 ISIN US92936U1097 Agenda 933820676 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TREVOR P. BOND For For 2 FRANCIS J. CAREY For For 3 NATHANIEL S. COOLIDGE For For 4 MARK J. DECESARIS For For 5 EBERHARD FABER, IV For For 6 B.H. GRISWOLD, IV For For 7 AXEL K.A. HANSING For For 8 DR. RICHARD C. MARSTON For For 9 R.E. MITTELSTAEDT, JR. For For 10 CHARLES E. PARENTE For For 11 NICK J.M. VAN OMMEN For For 12 DR. KARSTEN VON KOLLER For For 13 REGINALD WINSSINGER For For 2. APPROVAL OF THE AMENDED AND RESTATED W. P. CAREY INC. 2009 SHARE INCENTIVE PLAN. Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. Management For For HAWKINS, INC. Security Meeting Type Annual Ticker Symbol HWKN Meeting Date 01-Aug-2013 ISIN US4202611095 Agenda 933852041 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: JOHN S. MCKEON Management For For 2. ELECTION OF DIRECTOR: PATRICK H. HAWKINS Management For For 3. ELECTION OF DIRECTOR: JAMES A. FAULCONBRIDGE Management For For 4. ELECTION OF DIRECTOR: DUANE M. JERGENSON Management For For 5. ELECTION OF DIRECTOR: MARY J. SCHUMACHER Management For For 6. ELECTION OF DIRECTOR: DARYL I. SKAAR Management For For 7. ELECTION OF DIRECTOR: JAMES T. THOMPSON Management For For 8. ELECTION OF DIRECTOR: JEFFREY L. WRIGHT Management For For 9. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON-PAY") Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 14-Aug-2013 ISIN US8326964058 Agenda 933854273 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KATHRYN W. DINDO Management For For 1B. ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. Management For For 1C. ELECTION OF DIRECTOR: RICHARD K. SMUCKER Management For For 1D. ELECTION OF DIRECTOR: PAUL SMUCKER WAGSTAFF Management For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2014 FISCAL YEAR. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF COMMON SHARES AUTHORIZED TO BE ISSUED. Management For For 5. ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO REQUIRE ANNUAL ELECTION OF ALL DIRECTORS. Management For For ACTAVIS, INC. Security 00507K103 Meeting Type Special Ticker Symbol ACT Meeting Date 10-Sep-2013 ISIN US00507K1034 Agenda 933865668 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE THE TRANSACTION AGREEMENT, DATED MAY 19, 2013, AMONG ACTAVIS, INC. ("ACTAVIS"), WARNER CHILCOTT PUBLIC LIMITED COMPANY ("WARNER CHILCOTT"), ACTAVIS LIMITED ("NEW ACTAVIS"), ACTAVIS IRELAND HOLDING LIMITED, ACTAVIS W.C. HOLDING LLC, AND ACTAVIS W.C. HOLDING 2 LLC AND THE MERGER. Management For For 2. TO APPROVE THE CREATION OF DISTRIBUTABLE RESERVES, BY REDUCING ALL OF THE SHARE PREMIUM OF NEW ACTAVIS RESULTING FROM THE ISSUANCE OF NEW ACTAVIS ORDINARY SHARES PURSUANT TO THE SCHEME OF ARRANGEMENT BY WHICH NEW ACTAVIS WILL ACQUIRE WARNER CHILCOTT. Management For For 3. TO CONSIDER AND VOTE UPON, ON A NON- BINDING ADVISORY BASIS, SPECIFIED COMPENSATORY ARRANGEMENTS BETWEEN ACTAVIS AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE TRANSACTION AGREEMENT. Management For For 4. TO APPROVE ANY MOTION TO ADJOURN ACTAVIS MEETING, OR ANY ADJOURNMENTS THEREOF, (I) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF ACTAVIS MEETING TO APPROVE TRANSACTION AGREEMENT & MERGER, (II) TO PROVIDE TO ACTAVIS HOLDERS ANY SUPPLEMENT OR AMENDMENT TO JOINT PROXY STATEMENT (III) TO DISSEMINATE ANY OTHER INFORMATION WHICH IS MATERIAL. Management For For NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 19-Sep-2013 ISIN US6541061031 Agenda 933862078 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 ALAN B. GRAF, JR. For For 2 JOHN C. LECHLEITER For For 3 PHYLLIS M. WISE For For 2. TO HOLD AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS DISCLOSURE. Shareholder Against For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 16-Dec-2013 ISIN US2172041061 Agenda 933899873 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 MATT BLUNT For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 JAMES E. MEEKS For For 7 VINCENT W. MITZ For For 8 THOMAS N. TRYFOROS For For 2. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2007 EQUITY INCENTIVE PLAN AND THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER. Management For For 3. TO APPROVE THE GRANT OF AN OPTION TO ACQUIRE 2,000,,500,000 SHARES OF OUR COMMON STOCK TO EACH OF A. JAYSON ADAIR, OUR CHIEF EXECUTIVE OFFICER, AND VINCENT W. MITZ, OUR PRESIDENT, RESPECTIVELY, AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT, SUCH GRANTS TO BE MADE IN LIEU OF ANY CASH SALARY OR BONUS (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Management For For 4. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION FOR THE YEAR ENDED JULY 31, 2013 (SAY ON PAY VOTE). Management For For 5. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, Management For For MSC INDUSTRIAL DIRECT CO., INC. Security Meeting Type Annual Ticker Symbol MSM Meeting Date 16-Jan-2014 ISIN US5535301064 Agenda 933906515 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MITCHELL JACOBSON For For 2 DAVID SANDLER For For 3 ERIK GERSHWIND For For 4 JONATHAN BYRNES For For 5 ROGER FRADIN For For 6 LOUISE GOESER For For 7 DENIS KELLY For For 8 PHILIP PELLER For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For W. P. CAREY INC. Security 92936U109 Meeting Type Special Ticker Symbol WPC Meeting Date 24-Jan-2014 ISIN US92936U1097 Agenda 933906729 - Management Item Proposal Type Vote For/Against Management 1. TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE MERGER DESCRIBED IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF JULY 25, 2013 (THE "MERGER AGREEMENT") BY AND AMONG CORPORATE PROPERTY ASSOCIATES 16 - GLOBAL INCORPORATED ("CPA:16 - GLOBAL"), W. P. CAREY INC. ("W. P. CAREY"), THE ULTIMATE PARENT OF THE EXTERNAL MANAGER OF CPA:16 - GLOBAL, WPC REIT MERGER SUB INC., A WHOLLY- OWNED INDIRECT SUBSIDIARY OF W. P. CAREY, AND THE OTHER PARTIES THERETO, AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY. Management For For 2. TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE W. P. CAREY'S SPECIAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS OF THE SPECIAL MEETING, INCLUDING, WITHOUT LIMITATION, A MOTION TO ADJOURN THE SPECIAL MEETING TO ANOTHER TIME FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES TO APPROVE THE PROPOSAL ABOVE. Management For MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 28-Jan-2014 ISIN US61166W1018 Agenda 933907959 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For 1B. ELECTION OF DIRECTOR: LAURA K. IPSEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1D. ELECTION OF DIRECTOR: GEORGE H. POSTE, PH.D., D.V.M. Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 3. ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREOWNER PROPOSAL REQUESTING A REPORT RELATED TO LABELING OF FOOD PRODUCED WITH GENETIC ENGINEERING. Shareholder Against For 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 29-Jan-2014 ISIN US92826C8394 Agenda 933909066 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY B. CRANSTON Management For For 1B. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL Management For For 1C. ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DAVID J. PANG Management For For 1H. ELECTION OF DIRECTOR: CHARLES W. SCHARF Management For For 1I. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN Management For For 1J. ELECTION OF DIRECTOR: JOHN A.C. SWAINSON Management For For 1K. ELECTION OF DIRECTOR: MAYNARD G. WEBB, JR. Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For WHOLE FOODS MARKET, INC. Security Meeting Type Annual Ticker Symbol WFM Meeting Date 24-Feb-2014 ISIN US9668371068 Agenda 933915300 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DR. JOHN ELSTROTT For For 2 GABRIELLE GREENE For For 3 SHAHID (HASS) HASSAN For For 4 STEPHANIE KUGELMAN For For 5 JOHN MACKEY For For 6 WALTER ROBB For For 7 JONATHAN SEIFFER For For 8 MORRIS (MO) SIEGEL For For 9 JONATHAN SOKOLOFF For For 10 DR. RALPH SORENSON For For 11 W. (KIP) TINDELL, III For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 4. SHAREHOLDER PROPOSAL REGARDING A POLICY RELATED TO THE RECOVERY OF UNEARNED MANAGEMENT BONUSES. Shareholder Against For 5. SHAREHOLDER PROPOSAL RELATED TO CONFIDENTIAL VOTING. Shareholder Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 09-Apr-2014 ISIN AN8068571086 Agenda 933927040 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES Management For For 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2013 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For U.S. BANCORP Security Meeting Type Annual Ticker Symbol USB Meeting Date 15-Apr-2014 ISIN US9029733048 Agenda 933926593 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: Y. MARC BELTON Management For For 1C. ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For 1D. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1E. ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For 1F. ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1G. ELECTION OF DIRECTOR: DOREEN WOO HO Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For 1L. ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For 1M. ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For 1N. ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 4. SHAREHOLDER PROPOSAL: ADOPTION OF A POLICY REQUIRING THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder For Against CELESTICA INC. Security 15101Q108 Meeting Type Annual Ticker Symbol CLS Meeting Date 23-Apr-2014 ISIN CA15101Q1081 Agenda 933936683 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL P. DIMAGGIO For For 2 WILLIAM A. ETHERINGTON For For 3 LAURETTE T. KOELLNER For For 4 CRAIG H. MUHLHAUSER For For 5 JOSEPH M. NATALE For For 6 CAROL S. PERRY For For 7 EAMON J. RYAN For For 8 GERALD W. SCHWARTZ For For 9 MICHAEL M. WILSON For For 02 APPOINTMENT OF KPMG LLP AS AUDITOR OF CELESTICA INC. Management For For 03 AUTHORIZATION OF THE BOARD OF DIRECTORS OF CELESTICA INC. TO FIX THE REMUNERATION OF THE AUDITOR. Management For For 04 ADVISORY RESOLUTION ON CELESTICA INC.'S APPROACH TO EXECUTIVE COMPENSATION. Management For For DIRECTV Security 25490A309 Meeting Type Annual Ticker Symbol DTV Meeting Date 29-Apr-2014 ISIN US25490A3095 Agenda 933933550 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: NEIL AUSTRIAN Management For For 1B. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For 1C. ELECTION OF DIRECTOR: ABELARDO BRU Management For For 1D. ELECTION OF DIRECTOR: DAVID DILLON Management For For 1E. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For 1F. ELECTION OF DIRECTOR: DIXON DOLL Management For For 1G. ELECTION OF DIRECTOR: CHARLES LEE Management For For 1H. ELECTION OF DIRECTOR: PETER LUND Management For For 1I. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For 1J. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For 1K. ELECTION OF DIRECTOR: ANTHONY VINCIQUERRA Management For For 1L. ELECTION OF DIRECTOR: MICHAEL WHITE Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For 4. SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THERE WOULD BE NO ACCELERATED VESTING OF PERFORMANCE-BASED EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder Against For 5. SHAREHOLDER PROPOSAL TO REQUIRE SENIOR EXECUTIVES TO RETAIN 50% OF NET AFTER-TAX SHARES ACQUIRED THROUGH PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. Shareholder Against For PAPA JOHN'S INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol PZZA Meeting Date 29-Apr-2014 ISIN US6988131024 Agenda 933951495 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN H. SCHNATTER Management For For 1B. ELECTION OF DIRECTOR: MARK S. SHAPIRO Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Security Meeting Type Annual Ticker Symbol CBI Meeting Date 30-Apr-2014 ISIN US1672501095 Agenda 933939867 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2016: JAMES H. MILLER. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON) Management For For 2A. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2017: JAMES R. BOLCH.(PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES) Management For For 2B. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2017: LARRY D. MCVAY. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE STEPHEN H. DIMLICH, JR.) Management For For 2C. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2017: MARSHA C. WILLIAMS. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE TRAVIS L. STRICKER) Management For For 3. ELECTION OF THE MEMBER OF THE MANAGEMENT BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2018: CHICAGO BRIDGE & IRON COMPANY B.V (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LEALAND FINANCE COMPANY B.V.) Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 5. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2013 AND TO ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 6. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2013, IN AN AMOUNT OF $.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS Management For For 7. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, Management For For 8. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 Management For For 9. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For TO APPROVE THE CHICAGO BRIDGE & IRON 2008 LONG-TERM INCENTIVE PLAN Management For For TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL OCTOBER 30, 2 MARKET, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS OR IN ONE OR MORE SELF TENDER OFFERS FOR A PRICE PER SHARE NOT LESS THAN THE NOMINAL VALUE OF A SHARE AND NOT HIGHER THAN 110% OF THE MOST RECENT AVAILABLE (AS OF THE TIME OF REPURCHASE) PRICE OF A SHARE ON ANY SECURITIES EXCHANGE WHERE OUR SHARES ARE TRADED Management For For TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF SHAREHOLDERS WITH RESPECT TO THE ISSUANCE OF SHARES AND/OR THE GRANT OF THE RIGHT TO ACQUIRE SHARES, UNTIL APRIL 30, 2019 Management For For TO APPROVE THE COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For W.W. GRAINGER, INC. Security Meeting Type Annual Ticker Symbol GWW Meeting Date 30-Apr-2014 ISIN US3848021040 Agenda 933936265 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRIAN P. ANDERSON For For 2 V. ANN HAILEY For For 3 WILLIAM K. HALL For For 4 STUART L. LEVENICK For For 5 NEIL S. NOVICH For For 6 MICHAEL J. ROBERTS For For 7 GARY L. ROGERS For For 8 JAMES T. RYAN For For 9 E. SCOTT SANTI For For 10 JAMES D. SLAVIK For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For TRACTOR SUPPLY COMPANY Security Meeting Type Annual Ticker Symbol TSCO Meeting Date 01-May-2014 ISIN US8923561067 Agenda 933935275 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CYNTHIA T. JAMISON For For 2 JOHNSTON C. ADAMS For For 3 PETER D. BEWLEY For For 4 JACK C. BINGLEMAN For For 5 RICHARD W. FROST For For 6 GEORGE MACKENZIE For For 7 EDNA K. MORRIS For For 8 GREGORY A. SANDFORT For For 9 MARK J. WEIKEL For For 2. TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM TWO HUNDRED MILLION (200,000,000) TO FOUR HUNDRED MILLION (400,000,000) Management For For 3. TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER OUR 2 PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE Management For For 4. TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014 Management For For 5. SAY ON PAY - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 06-May-2014 ISIN US8265521018 Agenda 933937128 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Management For For 1D. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1F. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1G. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1H. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1I. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $1.00 PER SHARE, TO Management For For 4. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PROVIDE AUTHORITY TO ISSUE PREFERRED STOCK Management For For 5. APPROVAL OF THE SIGMA-ALDRICH CORPORATION 2014 LONG-TERM INCENTIVE PLAN Management For For 6. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For EXPRESS SCRIPTS HOLDING COMPANY Security 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 07-May-2014 ISIN US30219G1085 Agenda 933941139 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B. ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Management For For 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Management For For 1K. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual Ticker Symbol CNQ Meeting Date 08-May-2014 ISIN CA1363851017 Agenda 933952827 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 KEITH A.J. MACPHAIL For For 10 HON. FRANK J. MCKENNA For For 11 ELDON R. SMITH For For 12 DAVID A. TUER For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS SET FORTH IN THE ACCOMANYING INFORMATION CIRCULAR. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 08-May-2014 ISIN US2788651006 Agenda 933946088 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: CARL M. CASALE Management For For 1E. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1F. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1G. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1L. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1M. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 1N. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2014. Management For For 3. RE-APPROVE THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN, AS AMENDED. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder For Against ACTAVIS PLC Security G0083B108 Meeting Type Annual Ticker Symbol ACT Meeting Date 09-May-2014 ISIN IE00BD1NQJ95 Agenda 933949565 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAUL M. BISARO Management For For 1B. ELECTION OF DIRECTOR: JAMES H. BLOEM Management For For 1C. ELECTION OF DIRECTOR: CHRISTOPHER W. BODINE Management For For 1D. ELECTION OF DIRECTOR: TAMAR D. HOWSON Management For For 1E. ELECTION OF DIRECTOR: JOHN A. KING Management For For 1F. ELECTION OF DIRECTOR: CATHERINE M. KLEMA Management For For 1G. ELECTION OF DIRECTOR: JIRI MICHAL Management For For 1H. ELECTION OF DIRECTOR: SIGURDUR OLI OLAFSSON Management For For 1I. ELECTION OF DIRECTOR: PATRICK J. O'SULLIVAN Management For For 1J. ELECTION OF DIRECTOR: RONALD R. TAYLOR Management For For 1K. ELECTION OF DIRECTOR: ANDREW L. TURNER Management For For 1L. ELECTION OF DIRECTOR: FRED G. WEISS Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THE COMPANY TO ISSUE A SUSTAINABILITY REPORT. Shareholder For Against CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 13-May-2014 ISIN NL0000200384 Agenda 933949539 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: DAVID M. DEMSHUR Management For For 1B. RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: MICHAEL C. KEARNEY Management For For 1C. RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: JAN WILLEM SODDERLAND Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Management For For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M. CET ON MAY 13, Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 13, 2015, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, 2015. Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, Management For For 9. TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2006 NONEMPLOYEE DIRECTOR STOCK INCENTIVE PLAN (THE "DIRECTOR PLAN"), THE PRINCIPAL PURPOSE OF WHICH IS TO EXTEND THE TERM OF THE DIRECTOR PLAN THROUGH MAY 12, 2024. Management For For TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2007 LONG-TERM INCENTIVE PLAN (THE "LTIP"), THE PRINCIPAL PURPOSES OF WHICH ARE TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, TO EXTEND THE TERM OF THE LTIP THROUGH MAY 12, 2 APPROVAL OF THE LTIP FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986. Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 13-May-2014 ISIN NL0000200384 Agenda 933991906 - Management Item Proposal Type Vote For/Against Management 1A. RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: DAVID M. DEMSHUR Management For For 1B. RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: MICHAEL C. KEARNEY Management For For 1C. RE-ELECTION OF CLASS I SUPERVISORY DIRECTOR: JAN WILLEM SODDERLAND Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. Management For For 4. TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2013. Management For For 5. TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT 12:01 A.M. CET ON MAY 13, Management For For 6. TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 13, 2015, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. Management For For 7. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, 2015. Management For For 8. TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 10% OF OUTSTANDING SHARES PER ANNUM UNTIL NOVEMBER 13, Management For For 9. TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2006 NONEMPLOYEE DIRECTOR STOCK INCENTIVE PLAN (THE "DIRECTOR PLAN"), THE PRINCIPAL PURPOSE OF WHICH IS TO EXTEND THE TERM OF THE DIRECTOR PLAN THROUGH MAY 12, 2024. Management For For TO APPROVE AND RESOLVE THE AMENDMENT AND RESTATEMENT OF THE CORE LABORATORIES N.V. 2007 LONG-TERM INCENTIVE PLAN (THE "LTIP"), THE PRINCIPAL PURPOSES OF WHICH ARE TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER, TO EXTEND THE TERM OF THE LTIP THROUGH MAY 12, 2 APPROVAL OF THE LTIP FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986. Management For For WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 15-May-2014 ISIN US9418481035 Agenda 933955948 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, M.D For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION Management For For 4 TO APPROVE THE COMPANY'S MANAGEMENT INCENTIVE PLAN Management For For ROYAL DUTCH SHELL PLC Security Meeting Type Annual Ticker Symbol RDSA Meeting Date 20-May-2014 ISIN US7802592060 Agenda 933990699 - Management Item Proposal Type Vote For/Against Management 1. RECEIPT OF ANNUAL REPORT & ACCOUNTS Management For For 2. APPROVAL OF DIRECTORS' REMUNERATION POLICY Management For For 3. APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For For 4. APPOINTMENT OF EULEEN GOH AS A DIRECTOR OF THE COMPANY Management For For 5. APPOINTMENT OF PATRICIA A. WOERTZ AS A DIRECTOR OF THE COMPANY Management For For 6. RE-APPOINTMENT OF DIRECTOR: BEN VAN BEURDEN Management For For 7. RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For 8. RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For 9. RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For RE-APPOINTMENT OF DIRECTOR: SIR NIGEL SHEINWALD Management For For RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For RE-APPOINTMENT OF DIRECTOR: GERRIT ZALM Management For For RE-APPOINTMENT OF AUDITORS Management For For REMUNERATION OF AUDITORS Management For For AUTHORITY TO ALLOT SHARES Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For AUTHORITY TO PURCHASE OWN SHARES Management For For APPROVAL OF LONG-TERM INCENTIVE PLAN Management For For APPROVAL OF DEFERRED BONUS PLAN Management For For APPROVAL OF RESTRICTED SHARE PLAN Management For For AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For MONDELEZ INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDLZ Meeting Date 21-May-2014 ISIN US6092071058 Agenda 933952360 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: LEWIS W.K. BOOTH Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1F. ELECTION OF DIRECTOR: NELSON PELTZ Management For For 1G. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1H. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1I. ELECTION OF DIRECTOR: PATRICK T. SIEWERT Management For For 1J. ELECTION OF DIRECTOR: RUTH J. SIMMONS Management For For 1K. ELECTION OF DIRECTOR: RATAN N. TATA Management For For 1L. ELECTION OF DIRECTOR: JEAN-FRANCOIS M.L. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVE MONDELEZ INTERNATIONAL, INC. AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 5. SHAREHOLDER PROPOSAL: REPORT ON PACKAGING Shareholder Against For FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 22-May-2014 ISIN US34354P1057 Agenda 933972716 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GAYLA J. DELLY For For 2 RICK J. MILLS For For 3 CHARLES M. RAMPACEK For For 4 WILLIAM C. RUSNACK For For 5 JOHN R. FRIEDERY For For 6 JOE E. HARLAN For For 7 LEIF E. DARNER For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. A SHAREHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TAKE ACTION TO IMPLEMENT CONFIDENTIAL VOTING IN UNCONTESTED PROXY SOLICITATIONS. Shareholder Against For US ECOLOGY, INC. Security 91732J102 Meeting Type Annual Ticker Symbol ECOL Meeting Date 22-May-2014 ISIN US91732J1025 Agenda 933972437 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: VICTOR J. BARNHART Management For For ELECTION OF DIRECTOR: JOE F. COLVIN Management For For ELECTION OF DIRECTOR: JEFFREY R. FEELER Management For For ELECTION OF DIRECTOR: DANIEL FOX Management For For ELECTION OF DIRECTOR: STEPHEN A. ROMANO Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For CONTINENTAL RESOURCES, INC. Security Meeting Type Annual Ticker Symbol CLR Meeting Date 23-May-2014 ISIN US2120151012 Agenda 933966256 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID L. BOREN For For 2 WILLIAM B. BERRY For For 2. APPROVAL, BY A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF SELECTION OF GRANT THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 28-May-2014 ISIN US8064071025 Agenda 933983315 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M. BERGMAN For For 2 GERALD A. BENJAMIN For For 3 JAMES P. BRESLAWSKI For For 4 MARK E. MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J. ALPERIN For For 7 PAUL BRONS For For 8 DONALD J. KABAT For For 9 PHILIP A. LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S. MATTHEWS For For 12 CAROL RAPHAEL For For 13 E.D. REKOW, DDS, PHD For For 14 BRADLEY T. SHEARES, PHD For For 15 LOUIS W. SULLIVAN, MD For For 2. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2 THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014. Management For For ACTAVIS PLC Security G0083B108 Meeting Type Special Ticker Symbol ACT Meeting Date 17-Jun-2014 ISIN IE00BD1NQJ95 Agenda 934017446 - Management Item Proposal Type Vote For/Against Management 1 APPROVING THE ISSUANCE OF ORDINARY SHARES PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED FEBRUARY 17, 2014, AMONG ACTAVIS PLC (ACTAVIS), FOREST LABORATORIES, INC. (FOREST), TANGO US HOLDINGS INC., TANGO MERGER SUB 1 LLC AND TANGO MERGER SUB 2 LLC (THE ACTAVIS SHARE ISSUANCE PROPOSAL). Management For For 2 APPROVING ANY MOTION TO ADJOURN THE ACTAVIS EXTRAORDINARY GENERAL MEETING (THE ACTAVIS EGM), OR ANY ADJOURNMENTS THEREOF, TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE TO, AMONG OTHER THINGS, SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE ACTAVIS EGM TO APPROVE THE ACTAVIS SHARE ISSUANCE PROPOSAL. Management For For W. P. CAREY INC. Security 92936U109 Meeting Type Annual Ticker Symbol WPC Meeting Date 19-Jun-2014 ISIN US92936U1097 Agenda 934014313 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TREVOR P. BOND For For 2 NATHANIEL S. COOLIDGE For For 3 MARK J. DECESARIS For For 4 EBERHARD FABER, IV For For 5 BENJAMIN H. GRISWOLD IV For For 6 AXEL K.A. HANSING For For 7 JEAN HOYSRADT For For 8 DR. RICHARD C. MARSTON For For 9 R.E. MITTELSTAEDT, JR. For For 10 CHARLES E. PARENTE For For 11 MARY M. VANDEWEGHE For For 12 NICK J.M. VAN OMMEN For For 13 DR. KARSTEN VON KOLLER For For 14 REGINALD WINSSINGER For For 2. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. Management 1 Year For 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For
